Exhibit 10.3

RETENTION AGREEMENT

THIS RETENTION AGREEMENT (this “Agreement”) is entered into as of June 25, 2010
(the “Effective Date”) among Abraxis BioScience, Inc., a Delaware corporation
(“Parent”), and its wholly-owned operating subsidiary Abraxis BioScience, LLC, a
Delaware limited liability company (the “Company”), and Bruce Wendel
(“Executive”).

RECITALS

A. Executive is currently the Chief Executive Officer of Parent and the Company.

B. Parent and the Company recognize that, as is the case with many publicly-held
corporations, the possibility of a change in control of Parent (and/or the
Company) exists and that the uncertainties raised by such a possibility may
result in the distraction or even the premature departure of Executive to the
detriment of Parent and its stockholders.

C. The Company has determined that appropriate steps should be taken to
reinforce and encourage the continued employment and dedication of Executive
without distraction from the possibility of a change in control of Parent and/or
the Company and related events and circumstances.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, the parties hereby agree as follows:

1. Definitions. Unless otherwise defined herein, the capitalized terms defined
in Exhibit A attached hereto shall have the meanings therein specified for all
purposes of this Agreement.

2. Term of Agreement. This Agreement, and all rights and obligations of the
parties hereunder, shall take effect upon the Effective Date and shall terminate
upon the first to occur of:

(a) December 31, 2011, if a Change in Control Transaction has not occurred prior
to such date;

(b) If a Change in Control Transaction has occurred at any time prior to the
December 31, 2011, the 18- month anniversary of the Change in Control Date if
Executive’s employment with the Company has not been terminated by the Company
without Cause, or by Executive for Good Reason, prior to such date; or

(c) If (i) a Change in Control Transaction has occurred at any time prior to
December 31, 2011 and (ii) within 18 months following the Change in Control Date
and Executive’s employment with the Company has been terminated by the Company
without Cause, or by Executive for Good Reason, the date on which the Company
has fulfilled of all of its obligations under Section 4.

 

1



--------------------------------------------------------------------------------

3. Employment Status. Executive acknowledges that this Agreement does not
constitute a contract of employment or impose on the Company any obligation to
retain Executive as an employee. Executive acknowledges and aggress that he is
an “at will” employee of the Company and may be terminated by the Company (or
its successor) at any time for any reason or no reason, with or without cause or
prior notice.

4. Consequences of Termination following a Change in Control. If (x) a Change in
Control Transaction on or prior to December 31, 2011 and (y) within 18 months
following the Change in Control Date the employment of Executive under this
Agreement is terminated, then

(a) If the employment of Executive is terminated for any reason other than a
termination by the Company without Cause or by Executive for Good Reason, then
Executive shall not be entitled to any compensation or benefits from the Company
under this Agreement or otherwise, except for the following: (i) the Company
shall pay Executive (or, as applicable, his heirs, estate or representative) the
Accrued Compensation, (ii) the Company shall provide to Executive (or his
dependents, as applicable) such benefits, if any, as may be required to be
provided by the Company under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) and any disability policy of the Company applicable to Executive, and
(iii) Executive (or, as applicable, his heirs, estate or representative) shall
be entitled to any then-vested benefits, stock options and other equity awards
as applicable pursuant to the terms of such benefits, options or award.

(b) If the employment of Executive under this Agreement is terminated by the
Company without Cause or by Executive for Good Reason, then Executive shall not
be entitled to any compensation or benefits from the Company under this
Agreement or otherwise, except for the following:

(i) the Company shall pay Executive the Accrued Compensation;

(ii) the Company shall pay Executive a lump sum payment equal to (i) two
(2) times his then annual base salary and (ii) two times his most-recently
established target bonus;

(iii) the Executive shall be entitled to any then-vested benefits, stock options
and other equity awards as applicable pursuant to the terms of such benefits,
options or awards;

(iv) the Company shall provide reimbursement of Executive’s COBRA premiums until
he obtains new employment, up to a maximum of eighteen months from the
Termination Date, subject to Executive’s submission of appropriate
documentation;

(v) for a period of twenty-four (24) months the Company shall continue to
provide life insurance coverage at least the same levels as was provided on the
Termination Date;

provided, that, except as otherwise required by law, Executive shall not be
entitled to receive or retain any post-termination benefits described in this
subsection (b) unless, within twenty-one (21) days (or forty-five (45) days if
required by applicable law) following the

 

2



--------------------------------------------------------------------------------

Termination Date, he executes and delivers to the Company a Release of Claims in
the form attached as Exhibit B hereto, and does not revoke such Release of
Claims during any applicable revocation period. Any payments due pursuant to
this subsection (b) shall be made or begun during the second month following the
month in which the Termination Date occurs, subject to any delay required by
Section 16(b)below.

5. Representations.

(a) Executive represents that he has full authority to enter into this Agreement
and is not under any contractual restraint which would prohibit Executive from
satisfactorily performing his duties to the Company (and, if applicable, Parent)
under this Agreement.

(b) Executive acknowledges that he is free to seek advice from independent
counsel with respect to this Agreement. Executive has either obtained such
advice or, after carefully reviewing this Agreement, has decided to forego such
advice. Executive is not relying on any representation or advice from the
Company or Parent or any of their respective officers, directors, attorneys or
other representatives regarding this Agreement, its content or effect.

6. Arbitration. The parties acknowledge and agree to the provisions of the
Arbitration Agreement attached hereto as Exhibit C and incorporated by this
reference.

7. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the internal substantive laws (and not the laws of conflicts)
of the State of California.

8. Entire Agreement. It is understood, acknowledged and agreed that there are no
oral agreements between the parties hereto or their affiliates with respect to
the matters described herein and that this Agreement constitutes the parties’
and their affiliates’ entire agreement and supersedes and cancels any and all
previous negotiations, arrangements, agreements and understandings, if any,
between the parties hereto and their affiliates with respect to such matters,
and none thereof shall be used to interpret or construe this Agreement. This
Agreement, the Proprietary Interest Protection Agreement, the agreements
contemplated herein and the exhibits attached hereto, contain all of the terms,
covenants, conditions, warranties and agreements of the parties and their
affiliates, shall be considered to be the only agreement between the parties
hereto and their affiliates and their respective representatives and agents with
respect to the matters described herein. Except as expressly stated in this
Agreement, no party or its affiliates has made any statement or representation
to the other party or its affiliates regarding any fact, which statement or
representation is relied upon by the other party in entering into this
Agreement. Except as expressly stated in this Agreement, in connection with the
execution of this Agreement, no party to this Agreement or its affiliates has
relied upon any statement, representation or promise of the other party or its
affiliates not expressly contained herein.

 

3



--------------------------------------------------------------------------------

9. Assignability.

(a) This Agreement is personal in nature and Executive shall not, without the
written consent of the Company, assign or transfer this Agreement or any rights
or obligations hereunder.

(b) Nothing expressed or implied in this Agreement is intended or shall be
construed to confer upon or give to any person, other than the parties to this
Agreement, any right, remedy or claim under or by reason of this Agreement or of
any term, covenant or condition of this Agreement.

(c) Except as may otherwise be agreed to by the Company and Executive:

(i) in the event of a Change in Control Transaction, this Agreement shall,
subject to the provisions hereof, be binding upon and inure to the benefit of
such successor (if any) and such successor shall discharge and perform all the
promises, covenants, duties, and obligations of the Company hereunder.

(ii) The Company may assign this Agreement only to a successor to all or
substantially all of the business and/or assets of the Company, provided that
the Company shall require such successor to expressly assume in writing and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, “Company” shall mean the Company and any
successor to its business and/or assets, which assumes and agrees to perform the
duties and obligations of the Company under this Agreement by operation of law
or otherwise.

10. Amendments; Waivers. This Agreement may be amended, modified, superseded,
canceled, renewed or extended and the terms or covenants of this Agreement may
be waived only by a written instrument executed by the parties to this Agreement
or, in the case of a waiver, by the party waiving compliance. The failure of any
party at any time or times to require performance of any provision of this
Agreement shall in no manner affect the right at a later time to enforce the
same. No waiver by any party of the breach of any term or provision contained in
this Agreement, whether by conduct or otherwise, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such breach, or a waiver of the breach of any other term or covenant contained
in this Agreement.

11. Notice. All notices, requests or consents required or permitted under this
Agreement shall be made in writing and shall be given to the other party by
personal delivery, registered or certified mail (with return receipt), overnight
air courier (with receipt signature) or facsimile transmission (with
“answerback” confirmation of transmission), sent to such party’s addresses or
telecopy numbers as are set forth below such party’s signature to this Agreement
in the case of the Company or Parent or the address listed on the Company’s
records in the case of Executive, or such other addresses or telecopy numbers of
which the parties have given notice pursuant to this Section 11. Each such
notice, request or consent shall be deemed effective upon the date of actual
receipt, receipt signature or confirmation of transmission, as applicable (or if
given by registered or certified mail, upon the earlier of (i) actual receipt or
(ii) three (3) days after deposit thereof in the United States mail)

12. Section 280G Parachute Tax Gross Up Letter. The parties acknowledge that the
Company and the Executive executed a letter agreement dated April 22, 2010
pursuant to which the Company agreed to pay to Executive an additional amount if
the Executive is deemed to receive “parachute payments” under Section 280G of
the Internal Revenue Code (“Gross Up Agreement”). The parties acknowledge and
agree that the Gross Up Agreement shall apply to any payments under this
Agreement.

 

4



--------------------------------------------------------------------------------

13. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14. Construction. Executive and Company acknowledge and agree that (a) each
party hereto is of equal bargaining strength, (b) each such party has actively
participated in the drafting, preparation and negotiation of this Agreement,
(c) each such party has consulted with such party’s own, independent counsel,
and such other professional advisors as such party has deemed appropriate,
relating to any and all matters contemplated under this Agreement, (d) each such
party and such party’s counsel and advisors have reviewed this Agreement,
(e) each such party has agreed to enter into this Agreement following such
review and the rendering of such advice and (f) any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
apply in the interpretation of this Agreement, or any portions hereof, or any
amendments hereto.

15. Survival. The representations and agreements of the parties set forth in
Sections 5 (Representations), 6 (Arbitration), 12 (Section 280G) and 16 (General
409A Compliance) shall survive the expiration or termination of this Agreement
(irrespective of the reason for such expiration or termination).

16. General 409A Compliance.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with or be exempt from Section 409A and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. If Executive notifies the Company (with specificity as to the reason
therefor) that Executive believes that any provision of this Agreement (or of
any award of compensation, including equity compensation or benefits) would
cause Executive to incur any additional tax or interest under Section 409A and
the Company concurs with such belief, or outside counsel to the Company makes
such determination and informs the Company thereof, the Company shall, after
consulting with Executive, to the extent legally permitted, reform such
provision to try to comply with Section 409A through good faith modifications to
the minimum extent reasonably appropriate to conform with Section 409A. To the
extent that any provision hereof is modified in order to comply with or be
exempt from Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to Executive and the Company of the applicable provision
without violating the provisions of Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that is considered nonqualified deferred compensation under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from

 

5



--------------------------------------------------------------------------------

service” within the meaning of Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” If Executive is
deemed on the date of termination to be a “specified employee” within the
meaning of that term under Section 409A(a)(2)(B), then with regard to any
payment or benefit that is considered nonqualified deferred compensation under
Section 409A payable on account of a “separation from service” that would
otherwise be made or paid within the six (6)-month period measured from the date
of such “separation from service” of Executive, such payment or benefit shall be
made or provided at the date which is the earlier of (i) the expiration of the
six (6)-month period measured from the date of such “separation from service” of
Executive, and (ii) the date of Executive’s death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 21(b) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to Executive in a lump sum with interest at the prime rate as published in The
Wall Street Journal on the first business day of the Delay Period, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, of in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated without regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred. Any tax gross-up payment as provided herein shall be made in any event
no later than the end of the calendar year immediately following the calendar
year in which Executive remits the related taxes, and any reimbursement of
expenses incurred due to a tax audit or litigation shall be made no later than
the end of the calendar year immediately following the calendar year in which
the taxes that are the subject of the audit or litigation are remitted to the
taxing authority, or, if no taxes are to be remitted, the end of the calendar
year following the calendar year in which the audit or litigation is completed.

(d) For purposes of Section 409A, Executive’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Retention Agreement as
of the Effective Date first above written.

 

Abraxis BioScience, LLC

/s/ Charles Kim

By: Charles Kim Its: General Counsel

 

Address for Notices:    Abraxis BioScience, LLC   
11755 Wilshire Blvd., Suite 2000    Los Angeles, California 90025   
Attention:  General Counsel

 

Abraxis BioScience, Inc.

/s/ Charles Kim

By: Charles Kim Its: General Counsel

 

Address for Notices:    Abraxis BioScience, Inc.   
11755 Wilshire Blvd., Suite 2000    Los Angeles, California 90025   
Attention:  General Counsel

By signing below, the undersigned acknowledges and agrees that, except as
expressly set forth in a written agreement signed by an authorized
representative of the Company or Parent, the undersigned (i) has not been
promised any equity interests in the Company or Parent or any of their
respective subsidiaries, affiliates or predecessors and (ii) does not and will
not have any right to any equity interests in the Company or Parent or any of
its respective subsidiaries, affiliates or predecessors.

 

/s/ Bruce Wendel

Bruce Wendel



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Accrued Compensation” shall mean (i) all earned but unpaid salary and vacation
pay accrued through the Termination Date, (ii) any vested but unpaid bonus for
fiscal years prior to the year in which the termination of employment occurs,
(iii) reimbursement for reasonable, documented and necessary expenses incurred
by Executive on behalf of the Company or Parent on or prior to the Termination
Date and (iv) all other payments and benefits Executive is entitled to under the
terms of any applicable benefit plan or program. The Accrued Compensation shall
be paid within thirty (30) days following the Termination Date; provided, that
the benefits and amounts accrued under the plans and programs shall be paid or
provided in accordance with such plans or programs.

“Cause” shall mean any of the following (i) Executive commits a material breach
of this Agreement, the Proprietary Interest Protection Agreement or any material
policy of the Company, and such material breach is not cured to the good-faith
reasonable satisfaction of the Company within twenty (20) days after written
notice to Executive from the Company; (ii) Executive willfully fails to
substantially perform his duties hereunder, or to implement or follow a lawful
policy or directive of the Company, and such failure continues for a period of
twenty (20) days after written notice to Executive from Company; (iii) Executive
is indicted for any felony, or for any misdemeanor involving dishonesty, breach
of trust, physical harm to any person or serious moral turpitude; (iv) Executive
engages in embezzlement, gross negligence as to a material matter or willful
misconduct in the performance of his duties; or (v) Executive engages in
misconduct which is materially injurious to the Company (monetarily or
otherwise) or which Executive knows constitutes a material violation of a
material federal or state law relating to the Company or its business.

“Change in Control Date” shall mean the date on which a Change in Control
Transaction is consummated.

“Change in Control Transaction” shall mean (i) a transaction (including, but not
limited to, a sale of equity interests, merger, consolidation, reorganization or
recapitalization) pursuant to which the holders of the voting equity securities
of the Company immediately prior to such transaction (or their affiliates) cease
to beneficially own more than fifty percent (50%) of voting equity securities of
the Company or its successor (or, if there is a parent of the Company following
such transaction, of the ultimate parent) immediately following such
transaction, (ii) a transaction (including, but not limited to, a merger,
consolidation, reorganization or recapitalization) pursuant to which the holders
of the voting capital stock of Parent immediately prior to such transaction (or
their affiliates) cease to beneficially own more than fifty percent (50%) of
voting capital stock of Parent or its successor (or, if there is a parent of
Parent following such transaction, of the ultimate parent) immediately following
such transaction or (iii) the Company sells all or substantially all of its
assets to a third party; provided, that a Spin Transaction shall not be
considered a “Change in Control Transaction” for purposes of this Agreement

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

A-1



--------------------------------------------------------------------------------

“Good Reason” means, without Executive’s express written consent, the occurrence
of any of the following circumstances: (i) there is a change in Executive’s
responsibilities which represents a material and adverse change from Executive’s
overall responsibilities, taken as a whole (except any changes resulting from a
Spin Transaction); (ii) Executive is required to be based at any place outside a
twenty-five (25) mile radius from the Company’s current headquarters in Los
Angeles, California, except for travel that is reasonably necessary in
connection with the Company’s business; (iii) a material reduction in
Executive’s base salary; or (iv) any material breach by the Company or Parent of
this Agreement, including any breach of Section 9(d); provided, that Executive’s
voluntary termination shall be deemed for purposes hereof to have occurred for
Good Reason only if (i) Executive provides written notice to the Company prior
to resignation and within twenty (20) days after Executive becomes aware of the
circumstances giving rise to Good Reason, (ii) the Company fails to correct the
circumstances giving rise to Good Reason prior to resignation and within thirty
(30) days following receipt of such notice and (iii) Executive resigns within
fifteen (15) days following such thirty (30) day period.

“Section 409A” shall mean Section 409A of the Code, together with and the
related final regulations thereunder and other guidance relating thereto.

“Spinco” shall mean (i) an entity, the equity securities of which (or the equity
securities of the parent of which) are distributed in a Spin Transaction, or
(ii) any entity that (A) is directly or indirectly controlled by the current
controlling stockholder of Parent and (B) acquires certain assets of the Company
in connection with a Change in Control Transaction.

“Spin Transaction” shall mean any transaction substantially similar to the
transaction described in the in the Registration Statement on Form 10 filed with
the Securities and Exchange Commission by Abraxis Health, Inc. on August 4, 2009
(since withdrawn).

“Termination Date” means the date on which Executive’s employment with the
Company is terminated.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

In consideration for the payments described in Section 4(b) of the Retention
Agreement, Executive hereby releases and discharges Abraxis BioScience, LLC,
Abraxis BioScience, Inc., and any subsidiaries or affiliates thereof
(collectively the “Company”), and their respective (and limited to such
capacities) directors, officers, employees, benefit plans and administrators,
successors and assigns (collectively with the Company, the “Released Parties”)
from any and all claims, obligations, and liabilities, whether known or unknown,
at law or in equity, arising out of Executive’s employment with the Company and
the termination thereof. This Release is to be broadly construed so as to
resolve all pending or potential disputes including, but without limiting the
generality of the foregoing, any and all claims under the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act of 1990,
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Employee Retirement Income Security Act of 1974, the Equal Pay Act, the
Family and Medical Leave Act, and any other federal, state or local statute,
regulation or ordinance, and any and all claims based upon alleged wrongful or
retaliatory discharge, negligence, intentional infliction of emotional distress,
defamation, invasion of privacy, other torts, harassment, employment
discrimination or breach of contract (express or implied). Notwithstanding the
foregoing, Executive does not waive (i) any rights Executive may have to enforce
the terms of the Retention Agreement, (ii) to insurance protection and/or
indemnification for actions taken by Executive while an employee, officer and/or
director of the Company or to make any claims for workers’ compensation,
(iv) rights as stockholder or investor in Parent and (v) any rights to exercise
any equity awards pursuant to the terms of applicable equity award agreement and
equity plan

Executive represents and agrees that he has not and will not file or initiate
any legal proceedings, complaints or charges of any kind to the extent released
herein with any court or governmental or administrative agency against any one
or more of the Released Parties relating to his employment or positions with
Parent or the Company, and that he will not participate in or accept any monies
from any such action either in his individual capacity or as part of a
representative or class action. Executive further agrees that he will not
solicit, encourage, assist or cooperate in any proceedings, complaints or
charges against the Company or any other Released Party brought by any other
person or entity unless specifically subpoenaed to appear or otherwise required
by court order or in an official governmental investigation or otherwise
required by law. The Company and the other Released Parties shall be entitled to
plead this Release as a complete defense to any claim or entitlement relating to
Executive’s employment or positions with Parent or the Company which hereafter
may be asserted by Executive or other persons or agencies acting on his behalf
in any suit or claim against the Company or any other Released Party. In the
event that Executive sues the Company or any other Released Party in violation
of this Agreement, Executive agrees and acknowledges that he will pay such
Released Party its litigation costs and expenses, including reasonable
attorneys’ fees, associated with its defense. Executive understands that nothing
in this Agreement precludes him from filing a charge with or participating in an
investigation by the Equal Employment Opportunity Commission; provided, however,
Executive hereby waives any right to receive any monetary award resulting from
such a charge or investigation.

 

G-1



--------------------------------------------------------------------------------

Executive acknowledges that he is familiar with the provisions of Section 1542
of the Civil Code of the State of California, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

Executive hereby waives and relinquishes all rights and benefits which it has or
may have under Section 1542 of the Civil Code of the State of California (or the
law of any other state or jurisdiction to the same or similar effect) to the
full extent permitted by law.

Executive understands and acknowledges that:

(a) This Agreement constitutes a voluntary waiver of any and all rights and
claims he has or may have against the Released Parties as of the Effective Date
arising under the Age Discrimination in Employment Act, 29 U.S.C. § 623 et seq.;

(b) He is waiving these substantive rights and claims pursuant to this Agreement
in exchange for consideration, the value of which exceeds any payment or
remuneration to which he was already entitled;

(c) He is hereby advised that he may consult with an attorney of his choosing
concerning this Agreement prior to executing it;

(d) He has been afforded a period of at least twenty-one (21) days to consider
the terms of this Agreement, and in the event he should decide to execute this
Agreement in less than twenty-one (21) days, he has done so with the express
understanding that he has been given and declined the opportunity to consider
this Agreement for a full twenty-one (21) days; and

(e) He may revoke this Agreement at any time during the seven (7) days following
the date of execution of this Agreement, and this Agreement shall not become
effective or enforceable until such revocation period has expired. Any
revocation must be in writing and must be delivered, either by hand, overnight
courier, or certified mail, return receipt requested, to the General Counsel of
the Company or his designee, Abraxis BioScience, LLC, 11755 Wilshire Boulevard,
Suite 2000, Los Angeles, California 90025.

Executive will not directly or indirectly, individually or in concert with
others, engage in any conduct or make any statement calculated or likely to have
the effect of undermining the other, disparaging the other or otherwise
reflecting poorly upon the Company and Parent, the business or the business
reputation of the Company or Parent (or any of their subsidiaries or affiliates)
or their respective employees, officers, directors, customers, suppliers,
successors and assigns, including, without limitation, negative comments about
any such company, its management methods, policies and/or practices.
Notwithstanding the foregoing, nothing herein shall prohibit Executive from
responding accurately and fully to any question, inquiry or request made in
connection with any governmental inquiry, investigation, review, audit or
proceeding, or as otherwise required by law.

 

G-2



--------------------------------------------------------------------------------

Executive hereby acknowledges and reaffirms his confidentiality obligations to
the Company, as an individual who was and may continue to be privy to trade
secrets and other proprietary information of the Company. Executive agrees to
comply with the provisions of the Proprietary Interest Protection Agreement
which he signed at the time of hire, which agreement is incorporated herein by
reference.

 

G-3



--------------------------------------------------------------------------------

EXHIBIT C

ARBITRATION

The Company and Executive hereby agree that, to the fullest extent permitted by
law, any and all claims or controversies between them (or between Executive and
any present or former officer, director, agent, or Executive of the Company or
any of its affiliates) relating in any manner to this Agreement or to the
employment or the termination of employment of Executive shall be resolved by
final and binding arbitration. Except as specifically provided herein or
otherwise agreed to by the parties, any arbitration proceeding shall be
conducted in accordance with the JAMS Arbitration Rules and Procedures, which
can be found at “www.jamsadr.com” (“the JAMS Rules”) or by a non-JAMS process to
which the parties may otherwise agree.

Claims subject to arbitration shall include, without limitation: contract
claims, tort claims, claims relating to compensation and stock options, as well
as claims based on any federal, state, or local law, statute, or regulation,
including but not limited to any claims arising under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, and the California Fair Employment and Housing Act. However,
claims for unemployment benefits, workers’ compensation claims, and claims under
the National Labor Relations Act shall not be subject to arbitration.

A neutral and impartial arbitrator shall be chosen by mutual agreement of the
parties; however, if the parties are unable to agree upon an arbitrator within a
reasonable period of time, then a neutral and impartial arbitrator shall be
appointed in accordance with the arbitrator nomination and selection procedure
set forth in the JAMS Rules. The parties further agree that the arbitrator shall
not have any power to add to, subtract from, modify, amend, or refuse to
enforce, any of the terms of this Agreement. The arbitrator shall prepare a
written decision containing the essential findings and conclusions on which the
award is based so as to ensure meaningful judicial review of the decision. The
arbitrator shall apply the same substantive law, with the same statutes of
limitations and same remedies, that would apply if the claims were brought in a
court of law. The arbitrator shall have the authority to rule on a motion to
dismiss and/or summary judgment by either party, and the arbitrator shall apply
the standards governing such motions under the California Code of Civil
Procedure.

Either the Company or Executive may bring an action in court to compel
arbitration under this Agreement and to enforce an arbitration award. Otherwise,
neither party shall initiate or prosecute any lawsuit or claim in any way
related to any arbitrable claim, including without limitation any claim as to
the making, existence, validity, or enforceability of the agreement to
arbitrate. Nothing in this Agreement, however, precludes a party from filing an
administrative charge before an agency that has jurisdiction over an arbitrable
claim. Moreover, the parties agree that this Agreement shall not apply to any
disputes or claims relating to or arising out of the alleged misuse or
misappropriation of Executive’s or the Company’s trade secrets or proprietary
information, and that nothing in this Agreement prohibits either party from
seeking provisional relief pursuant to Section 1281.8 of the California Code of
Civil Procedure.

 

Schedule A-1



--------------------------------------------------------------------------------

All arbitration hearings under this Agreement shall be conducted in Los Angeles,
California, unless otherwise agreed by the parties. Unless otherwise
specifically provided for herein, the arbitration provisions of this Arbitration
Agreement shall be governed by the Federal Arbitration Act. In all other
respects, this Arbitration Agreement shall be construed in accordance with the
laws of the State of California, without reference to conflicts of law
principles.

Each party shall pay its own costs and attorney’s fees. The arbitrator shall not
be entitled to award attorneys fees or costs to a prevailing party. The Company
shall pay the fees and expenses of the arbitrator.

The Company and Executive understand and agree that this Arbitration Agreement
contains a full and complete statement of any agreements and understandings
regarding resolution of disputes between the parties, and the parties agree that
this Arbitration Agreement supersedes all previous agreements, whether written
or oral, express or implied, relating to the subjects covered in this agreement.
The parties also agree that the terms of this Arbitration Agreement cannot be
revoked or modified except in a written document signed by both Executive and an
officer of the Company.

Except as expressly provided in the following sentence, neither party may
disclose to any person or entity (i) any testimony or evidence presented or
submitted in the arbitration proceedings, (ii) the nature or terms of any award
or judgment rendered in such arbitration, or any portion thereof or (iii) the
opinion of the arbitrator or arbitration panel, or any portion thereof
(collectively, the “Arbitration Information”). To the extent either party brings
an action to enforce or appeal any such judgment or award, then the filing party
shall (x) file under seal all documents filed or submitted in such action
(including all Arbitration Information) and (y) fully cooperate with the
non-filing party in ensuring that all documents filed or submitted in such
action (including all Arbitration Information) shall be kept confidential.

THE PARTIES ALSO UNDERSTAND AND AGREE THAT THIS AGREEMENT CONSTITUTES A WAIVER
OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS OR CONTROVERSIES COVERED BY THIS
AGREEMENT. THE PARTIES AGREE THAT NONE OF THOSE CLAIMS OR CONTROVERSIES SHALL BE
RESOLVED BY A JURY TRIAL.

 

Schedule A-2